135 S.E.2d 580 (1964)
261 N.C. 575
Gertrude JONES
v.
PINEHURST, INC., t/a Carolina Hotel.
No. 236.
Supreme Court of North Carolina.
April 8, 1964.
*581 Louis A. Bledsoe, Jr., Joseph A. Moretz, Charlotte, for plaintiff appellant.
Carpenter, Webb & Golding, by William B. Webb, James P. Crews, Charlotte, for defendant appellee.
HIGGINS, Justice.
The record fails to disclose either allegation or proof the speaker's platform was defective either in design or in construction. The rear of the platform did not extend to the wall. However, it did extend to and make contact with the radiators and almost with the pilasters. The platform was elevated above the level of the main floor in order to facilitate proceedings incident to conventions, meetings, and banquets. The plaintiff often accompanied her husband to such meetings where he was the master of ceremonies or the principal speaker. "I frequently sat with him at the head table upon a platform." This, however, was her first experience at Pinehurst.
Not only was the plaintiff familiar with elevated platforms, but on this particular occasion she fell in the simple process of retracing the steps she had taken as she entered. Her foot slipped. Why? She offers no explanation. In so far as the evidence discloses, the platform was level and without defects. The plaintiff does not claim her foot slipped because of any foreign *582 substance on, or defect in, the floor. Whether she slipped or stepped off the edge of the platform is not clear. But according to her own evidence, in entering and in attempting to leave, she did not look where she was placing her feet.
The allegation of insufficient lighting is not substantiated by the evidence. The plaintiff's evidence disclosed the banquet room was well lighted by a number of chandeliers, one near the podium. Moreover, any inadequacy of the lights should have increased her vigilance.
Likewise without force is the plaintiff's allegation that the platform and the floor should have been in contrasting colors. The plaintiff did not fall in attempting to step on or off the platform. Since she did not look anyway, contrast in colors probably would have escaped her attentionrather her inattention. She makes no claim of having been deceived by an optical illusion. The rear of the platform was against the radiators and near the cream-colored pilasters extending out from a light green wall, leaving an open space of about 14 inches. The plaintiff, if she had been at all attentive, could have discovered this open space. Actually there was a serving cart and tray in the space where she fell. She did not see the open space because, as she testified, she "had no reason to look." And again, "Prior to the time that my foot was injured I had not observed the rear edge of the platform."
"The proprietor of a store is not an insurer of the safety of the customers while on the premises. But he does owe to them the duty to exercise ordinary care to keep the premises in a reasonably safe condition and to `give warning of hidden perils or unsafe conditions in so far as can be ascertained by reasonable inspection and supervision.'" Shaw v. J. F. Ward Co., 260 N.C. 574, 133 S.E.2d 217; Hood v. Queen City Coach Co., 249 N.C. 534, 107 S.E.2d 154; Ross v. Sterling Drug Store, 225 N.C. 226, 34 S.E.2d 64. "Where a condition of the premises is obvious * * * generally there is no duty on the part of the owner * * * to warn of that condition." Shaw v. J. F. Ward Co., supra.
Damages resulting from a breach of duty must be proved. "The mere fact that a step up or down, or a flight of steps up or down, * * * is no evidence of negligence, if the step is in good repair and in plain view." Garner v. Atlantic Greyhound Corp., 250 N.C. 151, 108 S.E.2d 461, 81 A.L.R. 2d 741.
The plaintiff has failed to make out a case of negligence on the part of the defendant. We need not consider, therefore, the further defense of contributory negligence. The judgment of nonsuit is
Affirmed.